Name and address:
     Case 5:17-cv-02514-JGB-SHK Document 150 Filed 04/22/19 Page 1 of 1 Page ID #:1552
Shannon R. Armstrong
Holland & Knight LLP
2300 US Bancorp Tower
111 SW 5th Ave.
Portland, OR 97204



                                                    UNITED STATES DISTRICT COURT
                                                   CENTRAL DISTRICT OF CALIFORNIA
Raul Novoa, individually and on behalf of all others similarly CASE NUMBER
situated,                                                                                            5:17-cv-02514-JGB-SHK
                                                                  Plaintiff(s)
                                       v.
                                                                                          ORDER ON APPLICATION OF NON-
The GEO Group, Inc.
                                                                                        RESIDENT ATTORNEY TO APPEAR IN A
                                                             Defendant(s).                  SPECIFIC CASE PRO HAC VICE

The Court, having determined whether the required fee has been paid, and having reviewed the
Application of Non-Resident Attorney to Appear in a Specific Case Pro Hac Vice filed by
Armstrong, Shannon R.                              of Holland & Knight LLP
Applicant’s Name (Last Name, First Name & Middle Initial)                            2300 US Bancorp Tower
503-517-2924                            503-241-8014                                 111 SW 5th Ave.
Telephone Number                         Fax Number                                  Portland, OR 97204
Shannon.Armstrong@hklaw.com
                              E-Mail Address                                         Firm/Agency Name & Address

 for permission to appear and participate in this case on behalf of
The GEO Group, Inc.



 Name(s) of Party(ies) Represented                                                Plaintiff(s)    Defendant(s)       Other:
 and designating as Local Counsel
Wang, Stacey H.                                                                  of Holland & Knight LLP
 Designee’s Name (Last Name, First Name & Middle Initial)                            400 South Hope Street, 8th Floor
      245195            (213) 896-2480       (213) 896-2450                          Los Angeles, California 90071
Designee’s Cal. Bar No.         Telephone Number           Fax Number
stacey.wang@hklaw.com
                                E-Mail Address                                       Firm/Agency Name & Address

 HEREBY ORDERS THAT the Application be:
 Y GRANTED.
      DENIED:              for failure to pay the required fee.
                           for failure to attach a Certificate of Good Standing issued within 30 days prior to filing of Application.
                           for failure to complete Application:
                           pursuant to L.R. 83-2.1.3.2:       Applicant resides in California;     previous Applications listed indicate Applicant
                           is regularly employed or engaged in business, professional, or other similar activities in California.
                           pursuant to L.R. 83-2.1.3.4; Local Counsel:      is not member of Bar of this Court;; does not maintain office in District.
                           because

 IT IS HEREBY FURTHER ORDERED THAT the Application
                                          lic
                                           iccat
                                              atio
                                               tio
                                                 ion
                                                  on fee,
                                                     fee,
                                                     fe
                                                      e iiff pa
                                                             p
                                                             paid:
                                                               aid:                                              be refunded
                                                                                                                 be ref
                                                                                                                     e un
                                                                                                                        unde
                                                                                                                          deed
                                                                                                                          d      not be refunded.

 Dated               "QSJM
                                                                                          U.S.. D
                                                                                                District
                                                                                                  iisstrict Judge
G–64 ORDER (5/16)         (PROPOSED) ORDER ON APPLICATION OF NON-RESIDENT ATTORNEY
                                                                           TTORNEY TO APPEAR
                                                                                      AP
                                                                                      APP
                                                                                       PPPEAR
                                                                                          E   IN A SPECIFIC CASE PRO HAC VICE             Page 1 of 1
